Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wireless Device Identification using Oscillator Control Voltage as RF Fingerprint – Mahzad Azarmehr, Ankit Mehta and Rashid Rashidzadeh – 2017 IEEE 30th Canadian Conference on Electrical and Computer Engineering (CCECE) (hereinafter Mahzad) in view of Liu et al. – US 2021/0067166 (hereafter Liu) and Van Engelen et al. – US 2016/0233870 (hereinafter Van).
Re claim 1, Mahzad discloses:
a pulse generation sub-circuit configured to generate a plurality of pulse signals;
a digital control “oscillator sub-circuit configured to generate an intermediate signal based on a frequency control signal” (Fig. 1; Section III, para. 1-3) and the plurality of pulse signals ;
a frequency dividing sub-circuit configured to divide the intermediate signal in frequency to generate a feedback signal;
“a frequency and phase detection sub-circuit configured to generate a digital fingerprint based on an input signal and the feedback signal, and further configured to generate a signal indicating a frequency relationship between the input signal and the feedback signal) (Fig. 1, Phase Detector; Section III, para. 3; Section IV, para. 1); and
“a control sub-circuit configured to generate the frequency control signal based on the signal indicating frequency relationship” (Fig. 1, Filter; Section III, para. 3).
Mahzad differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.  However, it would have been within the knowledge of one skilled in the art to have understood that such claimed subject matter amount to specific implementation.
More particularly, Liu discloses a know injection locked PLL which teaches “a pulse generation sub-circuit configured to generate a plurality of pulse signals” (Fig. 1, element 104; Fig. 6, element 516); “a frequency dividing sub-circuit configured to divide the intermediate signal in frequency to generate a feedback signal” (Fig. 1, element 114); and “frequency” and phase detector (Fig. 1, element 108) (para. 0003, 0004, 0034-0035, 0040).
Van, in similar filed of endeavor, discloses an all-digital phase-locked-loop (ADPLL) that teaches the claimed subject matter “digitally control” oscillator in para. 0043, 0044, 0050, 0051.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated such teaching from Liu and Van into Mahzad to at least provide noise immunity, robust performance, and easy porting between technologies (Van, para. 0043).
Re claim 10, see corresponding claim 1 for similar claimed subject matter.
Re claim 15, see claim 1 above for similar claimed subject matter and further in Mahzad, Abstract.; Section V.
Re claim 2, the above combination of Mahzad, Liu and Van further discloses “wherein the frequency and phase detection sub-circuit is further configured to 20 generate the frequency relationship indication signal by generating a phase relationship indication signal between the input signal and the feedback signal” as not new in para. 0044, 0047.
Re claim 11, see corresponding claim 2.
Re claim 12, the above combination further discloses “wherein the input signal is a signal generated by a pulse generator” as evidenced in Fig. 6, element 510).
Re claim 16, the combination above further implies the teaching “wherein the frequency and phase detection sub-circuit is further configured to generate the frequency relationship indication signal by generating a phase relationship indication signal between the input signal and the feedback signal” in Mahzad, Section III, para. 1; Liu, para. 0035.
4.	Claims 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahzad, Liu and Van as applied to claim 1 above, and further in view of Cha et al. – US 2008/0315921 (hereinafter Cha).
Re claim 3, the above combination discloses almost all claimed subject matter of claim 3, as stated above, except for “wherein the pulse generation sub-circuit is a ring oscillator comprising a NAND gate”.  
Cha discloses such claimed subject matter as not new in para. 0021, 0071, 0072.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated such known teaching from Cha, into the above combination oscillator and the same result would have been expected.
Re claim 17, see corresponding claim 3.
5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Mahzad, Liu and Van as applied to claim 10 above, and further in view of Bartels (US 2017/0076138).
Re claim 14, the combination of Mahzad, Liu and Van discloses almost all claimed subject matter in claim 14, as stated above, except for “performing a Fourier transform on the digital fingerprint to generate a visualized digital fingerprint”.
Bartels discloses such claimed subject matter is know new in para. 0130.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Bartels into the above combination as alternative and predictable result would have been expected.
Allowable Subject Matter
6.	Claims 4-9, 13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed on 07/26/22 have been fully considered but they are not persuasive.
In the REMARKS, pages 2-3, applicant argued that Mahzad does not disclose “digital fingerprint” and “generate a signal indicating a frequency relationship” between the input signal and the feedback signal.  The Office respectfully disagrees.
The Mahzad clearly relates to a proposed method for fingerprint (emphasis added) on the basis of the PLL (Title; Abstract, ect.)  While the proposed designed PLL of Mahzad uses a Phase Frequency Detector (PFD) (Section IV), Mahzad directs the explanation to a conventionally known PLL in the art (Fig. 1).  However, Mahzad clearly indicates that, both frequency offset and phase noise, which are specific to a given PLL (i.e. fingerprint), are taken into account for considering as fingerprint (Section III, para. 5).  Another words, the output provided by the phase detector in Fig. 1 represents both frequency and phase relationship of the input signal and the feedback signal (output from the VCO).  Further, while Mahzad does not explicitly disclose the term “digital” fingerprint, it would have been within the knowledge of one skilled in the art considering the combination of Mahzad, Liu and Van as a whole.  That is, when an ADPLL, i.e. the digitally control oscillator, of Van is incorporated into Mahzad, it would have been within the knowledge of a person of ordinary skill in the art to understand that all the components of the PLL would have been implemented digitally.  Therefore, the presentation of the PLL, or the frequency and phase output from the detector would have been digital, thus digital fingerprint.  In summary, it is believed that the combination of Mahzad, Liu and Van meets all limitations of that in claim 1.
Regarding claim 10 and 15, as well dependent claims 11-14, 16-20, applicant did not make separate argument and relied on similar argument for claim 1.  Thus, similar response as that in claim 1 applied.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633